NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NADINE HAYS,                                    No. 15-55786

                Plaintiff-Appellant,            D.C. No. 2:11-cv-03198-DMG-
                                                PJW
 v.

TRANSPORTATION SECURITY                         MEMORANDUM*
ADMINISTRATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Nadine Hays appeals pro se from the district court’s orders denying her post-

judgment motions for reconsideration in her action alleging federal and state law

claims related to her arrest. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Hays’ second and

third motions for reconsideration because Hays failed to establish any basis for

such relief. See id. at 1262-63 (setting forth grounds for reconsideration

under Fed. R. Civ. P. 60(b)).

      To the extent that Hays seeks to appeal the district court’s orders denying

her various discovery requests, we lack jurisdiction because Hays failed to file a

timely notice of appeal. See Fed. R. App. P. 4(a)(1)(A), (a)(4)(A); Stephanie-

Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th

Cir. 2007) (“A timely notice of appeal is a non-waivable jurisdictional

requirement.”).

      We do not consider arguments or facts that were not presented to the district

court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Hays’ request for clarification (Docket Entry No. 16) is granted to the extent

that Hays seeks to add Kakumu as a defendant to the docket and to correct Green’s

name on the docket. All other requests set forth in the request for clarification

(Docket Entry No. 16) are denied.

                                          2                                    15-55786
      Hays’ motion for miscellaneous relief to file the transcript attached to the

motion as Exhibit A (Docket Entry No. 61) is granted.

      Hays’ motion for miscellaneous relief regarding the identification and

authentication of defendants (Docket Entry No. 50), motion for reconsideration

(Docket Entry No. 58), and motion for judicial notice (Docket Entry No. 76) are

denied.

      AFFIRMED.




                                         3                                     15-55786